Citation Nr: 9920983	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-07 061A	)	DATE
	)
	)


THE ISSUE

Whether an October 1990 decision of the Board of Veterans' 
Appeals denying service connection for postoperative 
residuals of colorectal cancer should be revised or reversed 
on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in May 1998 seeking the Board's review of the 
October 1990 Board decision denying service connection for 
postoperative residuals of colorectal cancer to determine 
whether that decision involved clear and unmistakable error 
(CUE).

2.  The Board received notice on July 9, 1999 that the CUE 
review motion has been withdrawn.

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of the October 1990 Board decision denying 
service connection for postoperative residuals of colorectal 
cancer to determine whether that decision involved clear and 
unmistakable error should be dismissed.  Board of Veterans' 
Appeals Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) 
(to be codified at 38 C.F.R. § 20.1404(f)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), 
permits a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has now 
been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by Rule 1404(f).

ORDER

The motion is dismissed without prejudice to refiling.



		
	E. M. KRENZER
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.

